EXHIBIT 10.1


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (the “Agreement”) is made by and between
San Jose Water Company (the “Company”), and George J. Belhumeur (“Employee”)
dated as of May 25, 2012.


RECITALS


A.    Employee is an employee of the Company, serving as Senior Vice President
of Operations.


B.    Employee serves as an Officer of San Jose Water Company and SJW Corp.


C.    The Company and Employee have agreed to a voluntary retirement for
Employee by which he shall cease employment with the Company and will cease to
serve as an Officer of San Jose Water Company and SJW Corp.


D.    Employee was presented with a copy of this Agreement for review on April
26, 2012.


NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (each, a “Party” and collectively, the “Parties”) hereby agree as
follows:


AGREEMENT


1.Separation. The Parties agree that Employee’s employment with the Company will
cease as of May 25, 2012(the “Separation Date”). By that same date, Employee
shall cease to serve as an Officer of San Jose Water Company and SJW Corp. and
will no longer perform any further duties with such companies or render services
in any other capacity to them. Accordingly on the Separation Date, Employee
shall incur a separation from service for purposes of Section 409A of the
Internal Revenue Code (“Section 409A”). Employee acknowledges that Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee through the Separation Date. However, Employee’s
existing account balance under the San Jose Water Company’s Special Deferral
Election Plan will be paid to Employee in accordance with the payment elections
Employee has in effect under that plan, subject to any required six-month
holdback of one or more of those payments as required under Section 409A and the
provisions of such plan.
2.Consideration. If and only if this Agreement is timely executed by the
Employee and not revoked by the Employee as set forth below, the Company agrees
to pay Employee the following amounts which Employee hereby acknowledges and
agrees would not otherwise be payable to him in the absence of the general
release required of him under this Agreement:
a.Separation Payment. A separation payment in the amount of Fifteen Thousand
Dollars ($15,000.00), less applicable withholdings, payable in a lump sum on the
first day of the seventh month following his Separation Date; and
b.Termination Payment. A termination payment equal to four weeks of Employee’s
2012 base salary, less applicable withholdings, payable in a lump sum on the
first day of the seventh month following his Separation Date. Such termination
payment shall qualify as the termination payment referred to in paragraph (h) of
Exhibit A to the Company’s Executive Supplemental Retirement Plan (the “SERP”).
Accordingly, a dollar amount equal to one thirty-sixth (1/36th) of the gross
amount of such termination payment shall be added to Employee’s Final Average
Compensation under the SERP for purposes of determining his normal retirement
benefit under the formula provisions of Section 3.1 of the SERP, even though
such payment will not be made prior to the Separation Date.

1

--------------------------------------------------------------------------------


3.Outstanding Equity Awards. Employee has been granted options in accordance
with the SJW Corp. Long-Term Incentive Plan. Employee’s cessation of service
pursuant to this Agreement will, for purposes of the “Cessation of Service”
provisions of his outstanding stock option agreements, be considered as a
“Normal Retirement.” All other terms and conditions of those options will be
governed by the Long-Term Incentive Plan and relevant Stock Option Agreements.
Any restricted stock unit awards granted to Employee that remain unvested on his
Separation Date shall be immediately cancelled, and Employee shall cease to have
any further right or entitlement to receive any shares of SJW Corp. common stock
or other consideration under those cancelled awards.
4.Return of Property. Employee shall promptly return to the Company all property
of SJW Corp. or its subsidiaries, including, without limitation, keys, pass
cards, lap tops, cellular phones, company vehicle, all other company equipment,
tangible proprietary information, documents, books, records, reports, contracts,
lists, computer disks (or other computer-generated files or data), or copies
thereof, created on any medium, prepared or obtained by Employee in the course
of or incident to his employment with the Company.
5.Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of SJW Corp. or
its subsidiaries and as required in the San Jose Water Company Employee Policies
and Procedures, of which Employee acknowledged receipt. Specifically, Employee
agrees that both during employment by the Company and after termination,
Employee shall keep in confidence and trust all Confidential Information and
proprietary information of SJW Corp. or its subsidiaries and of any client,
customer, licensor or vendor of SJW Corp. or its subsidiaries (collectively “the
Proprietary Information”), and shall not disclose such Proprietary Information
or anything relating to such Proprietary Information without the prior written
consent of the Company.
a.    “Confidential Information” includes any information and documents relating
to or concerning business information, business plans, revenue plans or
projections, business methodology, financial plans, technical information,
strategic planning, actual or intended product features, know-how, show-how,
processes, formulas, data, techniques, statistics, specifications, service
design, rate plans and pricing, financial information, financial projections,
trade secrets, ideas, sketches, drawings, models, software programs,
improvements, inventions, techniques, source code, engineering information,
strategies, forecasts, computer programs, copyrightable material, customer
lists, clients, methodology, market research, market surveys, distribution
plans, patentable inventions, current, future and proposed services or products
and marketing strategies conceived by, owned, created, designed by, or
pertaining to the Company, SJW Corp. or SJW Corp.’s subsidiaries, or any client,
customer, licensor or vendor of the Company.
b.    At all times, both during the remaining duration of employment and after
termination Employee shall not use any Proprietary Information or anything
relating to such Proprietary Information without the prior written consent of
the Company, except as strictly necessary to perform the services required by
the Company prior to the effective date of Employee’s termination from the
Company. All documents, records, magnetic storage media and information thereon,
apparatus, equipment and other physical property, whether or not pertaining to
Proprietary Information, furnished by the Company or produced by the Employee or
others in connection with the employment with the Company shall be and remain
the sole property of the Company and shall be returned to it immediately as and
when requested by the Company.
c.    Employee shall return and deliver all such property upon termination of
employment and Employee will not retain, remove or take any such property or any
reproduction of such property upon such termination. Without limiting the
foregoing, Employee shall return all of Proprietary Information, and all copies
of any Proprietary Information, including without limitation notes, memoranda
and other documents concerning the Proprietary Information, to the Company, upon
termination of employment and within five business days after request therefore
by the Company.
6.Release of Claims. In consideration of the covenants and promises set forth in
this Agreement, Employee forever releases and discharges the Company and the
Company’s officers, directors, employees, agents, parents, investors,
stockholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns, the Company’s parent corporation, SJW
Corp., and its officers, directors, employees, agents,

2

--------------------------------------------------------------------------------


parents, investors, stockholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, and any
affiliated entities of the Company and/or SJW Corp., including but not limited
to SJW Land Company, SJWTX, Inc., and Texas Water Alliance Limited and those
entities’ officers, directors, employees, agents, parents, investors,
stockholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns (the “Releasees”), from, and agree not
to sue or otherwise initiate legal or dispute resolution proceedings against the
Releasees concerning, any claim, duty, obligation or cause of action relating to
any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Employee may possess arising from any omissions, acts or
facts that have occurred up until and including the Separation Date of this
Agreement, including but not limited to:
a.    any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;
b.    any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of shares of stock of the parent Company, SJW Corp.
whether pursuant to stock options or otherwise, including, without limitation,
any claims for fraud, misrepresentation, breach of fiduciary duty, breach of
duty under applicable state corporate law, and securities fraud under any state
or federal law;
c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; breach of contract, both
express and implied; breach of a covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; disparaging statements;
negligence; personal injury; assault; battery; invasion of privacy; false
imprisonment; conversion; and workers compensation and disability;
d.    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967 (the “ADEA”), the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, Older Workers Benefit Protection
Act; the Family and Medical Leave Act; the California Family Rights Act; the
California Fair Employment and Housing Act, and the California Labor Code,
including, but not limited to, California Labor Code Sections 1400 – 1408;
e.    any and all claims for violation of the federal, or any state,
constitution;
f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and
g.    any and all claims for attorneys' fees and costs.


The Parties agree that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred pursuant to
the terms and provisions of this Agreement. This release also does not release
claims that cannot be released as a matter of law, including, but not limited
to: (1) Employee's right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company(with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company, and Employee's
release of claims herein bars Employee from recovering such monetary relief from
the Company); (2) claims under Division 3, Article 2 of the California Labor
Code (which includes California Labor Code section 2802 regarding indemnity for
necessary expenditures or losses by employee); (3) claims prohibited from
release as set forth in California Labor Code section 206.5 (specifically "any
claim or right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made"), (4) claims
relating to payments and benefits to be provided Employee pursuant to the
express terms of this Agreement, (5) claims for workers’

3

--------------------------------------------------------------------------------


compensation benefits or unemployment compensation, (6) health insurance
benefits under the Consolidated Omnibus Budget Reconciliation Act (COBRA) and
(7) claims that, as a matter of applicable law, are not waivable or otherwise
subject to release.
7.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the ADEA and that this
waiver and release is knowing and voluntary. Employee and the Company agree that
this waiver and release does not apply to any rights or claims that may arise
under ADEA after the Effective Date of this Agreement. Employee acknowledges
that the consideration given for this waiver and release Agreement is in
addition to anything of value to which Employee was already entitled. Employee
further acknowledges that he has been advised by this writing that:
a.    He should consult with an attorney prior to executing this Agreement;
b.    He has twenty-one (21) days from the later of (i) the April 26, 2012 date
on which he was presented with this Agreement or (ii) his Separation Date within
which to consider this Agreement before executing it and delivering it to the
Company;
c.    He has seven (7) days following his execution of this Agreement to revoke
this Agreement;
d.    This Agreement shall not be effective until after the revocation period
has expired;
e.    Nothing in this Agreement prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties, or costs for
doing so, unless specifically authorized by federal law.
In the event Employee signs this Agreement and returns it to the Company in less
than the applicable 21-day period identified above, Employee hereby acknowledges
that he has freely and voluntarily chosen to waive the time period allotted for
considering this Agreement.


If Employee revokes this Agreement within the applicable seven (7)-day
revocation period, this Agreement shall not be effective or enforceable, and
Employee will not receive the items of consideration for this Agreement set
forth in section 2 above.
8.Civil Code Section 1542. The Parties represent that they are not aware of any
claim they have against each other, other than the claims that are released by
this Agreement. The Parties acknowledge that they have been advised by legal
counsel and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statutory or common law
principles of similar effect.
9.No Pending or Future Lawsuits. Each Party represents that it/he has no
lawsuits, claims, or actions pending in its/his name, or on behalf of any other
person or entity, against the other Party or any other person or entity referred
to herein. Each Party also represents that it/he does not intend to bring any
claims on its/his own behalf or on behalf of any other person or entity against
the other Party or any other person or entity referred to herein. Employee
further agrees to waive any right to re-employment with the Company.

4

--------------------------------------------------------------------------------


10.Non-Disparagement. The Parties agree that it/he shall make no negative
statements to third parties concerning, or take any action that disparages or
denigrates the other Party, or its services, products, reputation,
administration, employees, financial status, or operations, or take any action
that damages or interferes with any of the other Party’s existing or prospective
business relationships.
11.No Cooperation. The Parties agree that they will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the other Party to this Agreement and/or any officer, director,
employee, agent, representative, stockholder or attorney of the other Party,
unless under a subpoena or other court order to do so.
12.Nondisclosure Agreement by the Company. Unless authorized in writing by
Employee, Company agrees that it will make no disclosures concerning the
Employee’s employment or other information regarding the Employee except for
confirming employment, job title, dates of service, and rate of pay, plus
additional information as, and only as, required pursuant to subpoena or
otherwise required by law.
13.No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.
14.Arbitration.
a.    The Parties agree that any and all disputes arising out of, relating to,
or in connection with this Agreement, the interpretation, validity,
construction, performance, breach, or termination hereof or any of the matters
herein released, shall be subject to binding arbitration in Santa Clara County,
California in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The Parties agree that the prevailing party in any arbitration shall
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The Parties agree that each party in any
arbitration shall be responsible for such party’s costs.
b.    EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION 14, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH
OR TERMINATION THEREOF, OR ANY OF THE MATTERS HEREIN TO BINDING ARBITRATION, AND
THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE'S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THIS SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS.
15.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
16.Successors and Assigns. Any references to the Company shall be interpreted to
include a reference to any successor or resultant company in the event of a
merger or acquisition or sale of substantially all of the Company’s assets. Any
such successor or resultant company shall be and remain liable for all of
Company’s responsibilities and obligations hereunder.

5

--------------------------------------------------------------------------------


17.No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
18.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
19.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee's employment
with, and separation from the Company, and supersedes and replaces any and all
prior agreements and understandings concerning Employee's relationship with the
Company and his compensation by the Company. This Agreement supersedes in its
entirety any offer letter or any employment agreement which shall be of no
further force or effect.
20.No Oral Modification. This Agreement may only be amended in writing signed by
Employee and the President or Chief Executive Officer of the Company following
approval of such amendment by the Company's Board of Directors or the
Compensation Committee thereof.
21.Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules of the State of California.
22.Effective Date. If Employee timely signs the Agreement within the applicable
twenty-one (21) day period provided in section 7 above, Employee has seven (7)
days after he signs the Agreement to revoke it. In order to revoke the
acceptance of the agreement effectively, Employee must provide written notice to
W. Richard Roth, President and CEO, on or before that date, and in that event,
Employee shall not become entitled to any of the items of consideration set
forth in section 2 above. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Employee and has not been revoked by Employee before that date (the
"Effective Date").
23.Expiration of Agreement. This Agreement is executable until June 15, 2012
(the "Expiration Date"). This Agreement is null and void if the Company has not
received a copy of the Agreement executed by the Employee on or before the
Expiration Date.
24.Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
25.Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
a.    They have read this Agreement;
b.    They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
c.    They understand the terms and consequences of this Agreement and of the
releases it contains;
d.    They are fully aware of the legal and binding effect of this Agreement;
and
e.    This release offer will expire on June 15, 2012 if the Company has not
received a copy of the Agreement executed by Employee as of that date.

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




 
 
SAN JOSE WATER COMPANY
 
 
 
 
 
 
Dated: June 19, 2012
By:
/s/ W. RICHARD ROTH
 
 
W. Richard Roth, President,
 
 
Chief Executive Officer and
 
 
Chairman of the Board
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
Dated: June 14, 2012
 
/s/ GEORGE J. BELHUMEUR
 
 
George J. Belhumeur






7